Citation Nr: 1731368	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-27 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for temporomandibular joint disorder (TMJ). 

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2011, May 2015, and July 2015 issued by the Department of Veterans Affairs (VA) Regional Offices in Salt Lake City, Utah and Seattle, Washington.  

In November 2016, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ), and a transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for heart disease, TMJ, tinnitus, and sleep apnea, which he asserts are related to his military service.  For each issue, he has provided some evidence of either a current diagnosis and/or of an incident in service which requires further explanation or development.

I. Heart Disorder

During his November 2016 Board hearing, the Veteran testified that he experienced heart palpitations and problems breathing during service and that a heart condition was subsequently noted at service discharge.  He also testified that these symptoms have continued since then and that VA referred him to a private cardiologist for further evaluation.  

Service treatment records show the Veteran did not indicate any specific complaints of chest pain or other signs or symptoms suggestive of cardiovascular impairment, and none are documented.  At separation in April 1985, he specifically denied a history of shortness of breath, chest pain/pressure or palpitation/pounding heart.  However the Report of Medical Examination shows a heart murmur was noted and a chest X- showed calcified granulomas in the right hilum.  In March 1987, the Veteran underwent examination for retention in the Army Reserves.  He indicated no present health problems and again denied a history of shortness of breath, chest pain/pressure or palpitation/pounding heart.

The Veteran was afforded a QTC examination in June 2013.  However after reviewing the Veteran's history and conducting an examination, the examiner found no objective clinical evidence of an actual disorder.  Unfortunately, the opinion did not reference, or even acknowledge, the documented findings discovered on chest X-ray at separation in April 1985.  The examiner also overlooked pertinent post-service records documenting evidence of mild concentric LV hypertrophy found on a private echocardiogram.  See Progress Note from Kitsap Cardiology Consultants, dated July 18, 2011.  Given the examiner's failure to fully consider the evidence of record, the Board finds that another VA examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


II. TMJ

With regard to the claim for TMJ, the Veteran contends that several months after being provided a set of partial lower dentures he developed ear pain, jaw misalignment, and headaches.  These symptoms have continued since that time and he believes that the quality of dental treatment received during service led to his TMJ.  

Service treatment records show that a removable partial denture was inserted in September 1982, replacing teeth #19, #25, #26 and #30.  However these records fail to reveal any complaints or findings suggestive of TMJ.

Also of record is an opinion from a private dentist who indicated that the Veteran's lower partial denture from 1981 was a little loose and suspected that this was probably the major contributing factor to his issues of myofascial pain and left TMJ capsulitis.  He advised the Veteran to replace the lower partial denture.  See medical opinion from S. Taylor, DDS MSD at South Sound Oral Medicine, dated April 24, 2014.  The Board finds this opinion is limited in terms of its ultimate probative value as it is too speculative a basis to have substantial persuasive weight.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (physician's opinion that service experience "could have" precipitated disability found too speculative).  

Also VA has not afforded the Veteran appropriate examination with medical opinion as to whether he currently has chronic TMJ, which may be a residual of the in-service dental procedure.  In this case, his documented in-service history and the post-service medical and lay evidence of continued symptoms, raise significant medical questions regarding the onset of any current disorder.  In addition the Veteran recently raised the issue of secondary service connection for his TMJ based on his belief that it is caused, or made worse, by his service-connected posttraumatic stress disorder (PTSD).  See November 2016 Hearing Transcript pp. 19-20.  Therefore a medical opinion is needed.  See 38 U.S.C.A. § 5103A(d); 38C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that 38 C.F.R. § 3.310 (a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected disability.

III. Sleep Apnea

With regard the sleep apnea, during his November 2016 Board hearing, the Veteran has credibly provided testimony that during service he first noticed symptoms associated with sleep apnea, including daytime sleepiness, fatigue, disrupted sleep, and apneic episodes.  He underwent a sleep study in 2010 and now uses a continuous positive airway pressure (CPAP) machine.  

VA has not afforded the Veteran an appropriate examination with medical opinion as to whether his sleep apnea is in any way related to service.  Therefore, a medical opinion is needed.  McLendon, 20 Vet. App. at 79.


IV. Tinnitus

Finally, the Veteran seeks service connection for tinnitus that he claims is directly related to acoustic trauma during military service.  However in a July 2015 VA medical opinion, the examiner concluded that the tinnitus is not caused by or a result of military noise exposure, but rather is related to the Veteran's TMJ.  As the AOJ's development and outcome of the pending TMJ claim may impact the tinnitus claim, these matters are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  Thus, the tinnitus claim will be held in abeyance pending completion of that matter.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, obtain any outstanding VA or non-VA treatment records that are not already associated with the claims file.  The Board is particularly interested in VA records documenting any referrals to a private cardiologist for treatment as well as records from St. Anthony's Hospital, as referenced in the Veteran's November 2016 hearing testimony.  If these records are not available, it should be clearly stated in the claims file.

2.  After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examinations.  The file must be made available to the examiner(s) for review of the case.  A notation to the effect that this record review took place should be included in the report(s).  The examiner(s) should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report(s) should include a discussion of the Veteran's documented medical history.  Any medically indicated testing should be accomplished.  The examiner must also consider the Veteran's testimony in addition to the documentary evidence of record.  

Based on review of the record, interview/examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not, (a 50 percent probability, or greater) that any diagnosed heart condition, TMJ, or sleep apnea had its onset during the Veteran's military service.

With respect to the heart condition:

The examiner should identify and/or confirm all current heart disorders and discuss the significance of the mild concentric LV hypertrophy found on echocardiogram in 2011 and the more recent hypokinesis and minimal ischemia found on myocardial perfusion scan in 2015.  He/She is also asked to consider carefully the objective medical findings in the service treatment records and address the calcified granulomas found on chest X-ray at separation in 1985 as the possible onset of, or precursor to, any currently diagnosed heart disorder.  

The examiner should offer an opinion even if a specific heart diagnosis has resolved (as the requirement for a current disability for VA purposes is met when the Veteran has a diagnosis such that he based his claim on the same, or had it during the pendency of the claim).  If any previously rendered diagnosis was later corrected to reflect a more accurate diagnosis, the examiner should state the same.  If any diagnosed heart disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and explain why that is.

With respect to TMJ:

The examiner should discuss: 1) the medically known causes of TMJ; 2) the Veteran's theory that partial lower dentures originally issued in 1981 may have caused or contributed to his current TMJ; 3) the objective medical findings in the service treatment records; 4) the April 2014 private dental opinion; and 5) the Veteran's testimony at the Board hearing that his symptoms began during service and have existed since that time.

If TMJ cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and provide an appropriate explanation.  Then in the alternative he/she should address the question of whether it is it at least as likely as not, (i e probability of 50 percent or more), that TMJ, a) was caused by the Veteran's service-connected PTSD, or b) increased in severity beyond its natural progression due to his service-connected PTSD.  If no aggravation is found, the physician should specifically indicate so and explain why that is.

With respect to sleep apnea:

The examiner should discuss: 1) the medically known causes of sleep apnea; 2) the recognized risk factors for sleep apnea; 3) the objective medical findings in the service treatment records; and 4) the Veteran's testimony at the Board hearing that his symptoms began during service and have existed since that time.  If sleep apnea cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and explain why that is.

For all three issues, in providing the rationale for the opinions, the examiner(s) should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner(s) should state why that is so.  If the examiner(s) cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

